DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 06/07/2022. Claims 21, 31, 33, 35-36 and 39 are amended. Claims 1-20, 23, 32 are cancelled. Claims 41-42 are new. Claims 21-22, 24-31 and 33-42 are currently pending.
The objection of claim 31 and the objection regarding the numbering of claims has been withdrawn due to applicant’s amendment.
The rejection of claims 33 and 36 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/07/2022, with respect to the rejection(s) of claim(s) 21-23, 25-28 and 33-40 under 35 U.S.C. 102(a)(1) as being anticipated by Mercereau; claims 24 and 29-32 under 35 U.S.C. 103 as being unpatentable over Mercereau in view of Lundquist, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rydell, and a separate embodiment of Mercereau as discussed below, necessitated by the amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 35, the claim recites “a distal loop” in line 7. It is unclear whether the phrase is referring to the distal loop previously introduced, or introducing a new, separate distal loop. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the distal loop previously introduced.
	Regarding claim 40, the claim recites “a distal loop” in line 2. It is unclear whether the phrase is referring to the distal loop previously introduced, or introducing a new, separate distal loop. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the distal loop previously introduced.
	Claims 36-38 are indefinite due to their dependencies on indefinite base claim 35.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 25-28, 33-34 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rydell (US 5163942).
	Regarding claim 21, Rydell discloses (abstract; col. 3 line 4-col. 7 line 60; figs. 1-10) a medical device (110), comprising: 
	a handle portion (112, col. 4 line 48-64; fig. 4); 
	a rotatable body (loop rotator assembly 144 including knob 146, col. 4 line 65-col. 5 line 5; fig. 4) mounted to the handle portion (provided on handle member 112, fig. 4); and 
	only one distal loop of a continuous wire (cable 128 formed in a continuous loop, col. 4 line 48-col. 5 line 23; figs. 4-5), the only one loop having: 
	a first leg having a proximal end coupled to the rotatable body (belt formed in continuous loop around drive roller 168 keyed to knob 146, which would include proximal end of belt coupled to loop rotator assembly 144, which is consistent with the instant spec. describing the proximal ends of the legs forming a loop, see at least para. [0009] of the instant spec., col. 5 lines 5-23 of Rydell); and 
	a second leg having a proximal end coupled to the rotatable body (belt formed in continuous loop around drive roller 168 keyed to knob 146, which would include proximal end of belt coupled to loop rotator assembly 144, which is consistent with the instant spec. describing the proximal ends of the legs forming a loop, see at least para. [0009] of the instant spec., col. 5 lines 5-23 of Rydell), wherein rotation of the rotatable body causes the proximal end of the first leg to move distally and, simultaneously, the proximal end of the second leg to move proximally (clockwise rotation of knob 146 causes flight of section of belt 128 adjacent to bottom of frame 156 to move in proximal direction and commensurate portion of belt 128 advanced along top 188 of frame to move in distal direction, col. 5 lines 24-41; figs. 4-5).
	Regarding claim 22, Rydell discloses the device of claim 21. Rydell further discloses wherein the rotatable body is configured to be contacted and manipulated by a hand of a user so as to cause rotation of the rotatable body (knob 146 knurled to facilitate being grasped in operation, col. 4 line 65-col. 5 line 5; figs. 4-5).
	Regarding claim 25, Rydell discloses the device of claim 21. Rydell further discloses wherein the handle portion includes a slot (150, fig. 4), and wherein the rotatable body is rotatably mounted in the slot (permits shaft 148 to be moved within slot and therefore mounted within slot, col. 4 line 65-col. 5 line 5; fig. 4).
	Regarding claim 26, Rydell discloses the device of claim 25. Rydell further discloses wherein the rotatable body is longitudinally movable in at least one of a proximal or distal direction within the slot (movable proximally and distally, col. 4 line 65-col. 5 line 5).
	Regarding claim 27, Rydell discloses the device of claim 26. Rydell further discloses wherein longitudinal movement of the rotatable body causes the distal loop to at least one of open or close (proximal movement of thumb loop withdraws belt, distal movement of thumb loop extends belt to open it, abstract, col. 4 lines 12-47).
	Regarding claim 28, Rydell discloses the device of claim 25. Rydell further discloses wherein a center of the rotatable body is aligned with a longitudinal axis of the slot (annotated fig. 4).

    PNG
    media_image1.png
    444
    843
    media_image1.png
    Greyscale

Annotated Figure 4 of Rydell
	Regarding claim 33, Rydell discloses the device of claim 25. Rydell further discloses wherein a length of the slot along a longitudinal direction of the device is larger than a diameter of the rotatable body (see at least fig. 4 depicting length of slot 150 larger than a diameter of knob 146 of loop rotator assembly 144).
	Regarding claim 34, Rydell discloses the device of claim 22. Rydell further discloses wherein the rotation of the rotatable body is about an axis transverse to a longitudinal axis of the handle portion (clockwise rotation of knob 146 includes rotation about axis transverse to longitudinal axis, since shaft 148 is provided within slot 150 along longitudinal axis, fig. 4).
	Regarding claim 42, Rydell discloses the device of claim 21. Rydell further discloses wherein the only one loop lies in a plane (one of ordinary skill would’ve understood loop of belt 128 to lie in at least one plane, fig. 4).

Claim(s) 35-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercereau (US 2003/0109889 A1) (previously of record).
	Regarding claim 35, Mercereau discloses (see abstract; paras. [0067]-[0092]; figs. 1-23) a medical device, comprising: 
	a body that is configured to be rotatably and longitudinally movable relative to a handle portion of the device (thumb wheel 46 including thumb slide 34, which is slidable and rotatable relative to handle 12 of device, paras. [0071]-[0076]; figs. 16-20); and
	only one distal loop (single loop 372, para. [0091]; fig. 23), the only one loop lying in a plane (one of ordinary skill would’ve understood single loop 372 to include a portion lying in a plane, fig. 23) and having:
		a first leg (upper leg 370a, para. [0091]) having a proximal end coupled to the body (coupled via upper tube 64, fig. 17); and 
		a second leg (upper leg 370b, para. [0091]) having a proximal end coupled to the body (coupled via upper tube 64, fig. 17), wherein the first leg and the second leg form a distal loop (form single loop 372, para. [0091]; fig. 23).
	Regarding claim 36, Mercereau discloses the device of claim 35. Mercereau further discloses wherein the body is configured to be contacted and manipulated by a hand of a user so as to cause rotation of the body (thumb wheel configured to be contacted by operator’s thumb to cause rotation, which may be used with basket 316, paras. [0070], [0085] and [0092]).
	Regarding claim 37, Mercereau discloses the device of claim 35. Mercereau further discloses wherein rotation of the body causes rotation of the distal loop (thumb wheel rotated, therefore causing rotation of basket 316, paras. [0079], [0085] and [0091]; figs. 16-23), and wherein longitudinal movement of the body causes the distal loop to at least one of open or close (slide assembly advanced to extend basket legs, causing them to spring outward and expand, para. [0077]).
	Regarding claim 38, Mercereau discloses the device of claim 35. Mercereau further discloses wherein the handle portion includes a slot, and wherein the body is mounted in the slot (handle includes longitudinal slot 26, which thumb wheel 46 is slidably mounted in, paras. [0071]-[0072]; figs. 12-14).

	Regarding claim 39, Mercereau discloses (see abstract; paras. [0067]-[0116]; figs. 1-55) a medical device, comprising: 
	a handle portion (12, figs. 1 and 16); 
	a body mounted in a slot of the handle portion such that the body is configured to be rotatably and longitudinally movable relative to the handle portion (thumb wheel 46 including thumb slide 34, which is mounted in longitudinal slot 26 of handle 12 and slidable and rotatable relative to handle 12 within slot 26, paras. [0071]-[0076]; fig. 16); and
	only one distal loop of a continuous wire (single loop 372, which may be used with actuation mechanism, paras. [0085] and [0091]; fig. 23), the only one loop having:
		a first leg (upper leg 370a, para. [0091]) having a proximal end coupled to the body (coupled via upper tube 64, fig. 17); and 
		a second leg (upper leg 370b, para. [0091]) having a proximal end coupled to the body (coupled via upper tube 64, fig. 17).
	Regarding claim 40, Mercereau discloses the device of claim 39. Mercereau further discloses wherein a distal end of the first leg and a distal end of the second leg form a distal loop (form single loop 372, para. [0091]; fig. 23), wherein rotation of the body causes rotation of the distal loop (thumb wheel rotated, therefore causing rotation of basket 316, paras. [0079], [0085] and [0091]; figs. 16-23), and wherein longitudinal movement of the body causes the distal loop to at least one of open or close (slide assembly advanced to extend basket legs, causing them to spring outward and expand, para. [0077]).
	Regarding claim 41, Mercereau discloses the device of claim 39. Mercereau further discloses wherein the handle portion includes a slot, and wherein the body is rotatably mounted in the slot (handle includes longitudinal slot 26, which thumb wheel 46 is slidably mounted in, paras. [0071]-[0072]; figs. 12-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rydell in view of Lundquist (US 5254088) (previously of record).
	Regarding claim 24, Rydell discloses the device of claim 21.
	However, Rydell fails to explicitly disclose wherein the rotatable body includes two finger holes each configured for insertion of a user’s finger therethrough.
	Lundquist teaches (col. 12 line 43-col. 13 line 18; figs. 18-19), in the same field of endeavor, a catheter steering mechanism for steering wires including a rotatable body with two finger holes (1390 and 1400, fig. 18) each configured for insertion of a user’s finger therethrough (finger holes provide hold for physician, col. 13 lines 13-18), for the purpose of providing ease of operation of the controller via a different type of hand hold for the physician (col. 12 line 66-col. 13 line 18).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rydell’s rotatable body to include two finger holes, as taught by Lundquist, in order to provide ease of operation of the device via a different type of hand hold for the physician.
	Regarding claim 29, Rydell discloses the device of claim 28.
	However, Rydell fails to explicitly disclose wherein the rotatable body includes a first finger hole and a second finger hole, wherein the first finger hole is positioned on a first side of the longitudinal axis, and wherein the second finger hole is positioned on a second, opposite side of the longitudinal axis.
	Lundquist teaches (col. 12 line 43-col. 13 line 18; figs. 18-19), in the same field of endeavor, a catheter steering mechanism for steering wires including a first finger hole and a second finger hole (1390 and 1400, fig. 18), wherein the first finger hole is positioned on a first side of the longitudinal axis, and wherein the second finger hole is positioned on a second, opposite side of the longitudinal axis (figs. 18-19), for the purpose of providing ease of operation of the controller via a different type of hand hold for the physician (col. 12 line 66-col. 13 line 18).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rydell’s rotatable body with a first and second finger hole, as taught by Lundquist, in order to provide ease of operation of the device via a different type of hand hold for the physician.
	Regarding claim 30, Rydell (as modified) teaches the device of claim 29. Rydell (as modified) further teaches wherein the slot extends both distally and proximally past each of the first and second finger holes (combination of Rydell and Lundquist further teaches slot 150 extending distally and proximally past knob 146 of loop rotator assembly 144, since finger holes would extend similarly to thumb loop 134 as depicted in fig. 4 of Rydell).
Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rydell in view of Lundquist as applied to claim 29 above, and further in view of Mercereau.
	Regarding claim 31, Rydell (as modified) teaches the device of claim 29. 
	However, Rydell (as modified) fails to teach wherein the proximal end of the first leg is attached to a first wire attachment of the rotatable body, and wherein the proximal end of the second leg is attached to a second wire attachment of the rotatable body, and wherein each of the first and second wire attachments is more proximal than a proximal point of each of the first and second finger holes.
	Mercereau teaches (para. [0076]; fig. 19), in the same field of endeavor, an articulating stone basket including wherein the proximal end of a first leg is attached to a first wire attachment of the rotatable body (proximal ends of a first loop attached to thumb wheel 46 via upper cable 82, para. [0076]), and wherein the proximal end of a second leg is attached to a second wire attachment of the rotatable body (proximal ends of a second loop connected to thumb wheel 46 via lower cable 84, para. [0076]; fig. 19), for the purpose of securely connecting the rearward ends of the tubes to the thumb wheel (paras. [0076] and [0083]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rydell’s (as modified) device to include first and second wire attachments, as taught by Mercereau, in order to securely connect the rearward ends of the tubes to the thumb wheel.
	Rydell (as modified) further teaches wherein each of the first and second wire attachments is more proximal than a proximal point of each of the first and second finger holes (cables operatively connected to thumb wheel as depicted in fig. 19 of Mercereau and therefore would extend more proximal than a proximal point of finger holes extending from rotator assembly 144 of Rydell, since the proximal point could include a portion more distal than cables, fig. 19 of Mercereau and fig. 4 of Rydell).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771